t c memo united_states tax_court david a demetree petitioner v commissioner of internal revenue respondent david a demetree and deborah demetree petitioners v commissioner of internal revenue respondent docket no filed date kenton v sands for petitioners stephen r takeuchi for respondent memorandum opinion foley judge this matter is before the court on petitioners’ motions for award of reasonable litigation and administrative costs pursuant to section and rule on date this court issued its memorandum opinion in demetree v commissioner tcmemo_2003_323 we incorporate herein the facts set forth in that opinion background from through david’s parents arthur and naomi regularly gave petitioners and their children gifts including food property and money eg groceries two homes dollar_figure in trust for david’s children etc david’s parents and his sister ms hinkle also made substantial loans documented by promissory notes to david when david failed to repay the loans his parents and sister obtained judgments against him from the early 1970s through his death in arthur operated demetree and associates a commercial property management sole_proprietorship from to david occasionally performed services for demetree and associates and david signed arthur’s name on demetree and associates’ business deposit slips and checks eg checks payable to himself or to third parties arthur did not deduct the amounts he transferred to david issue david forms w-2 wage and tax statements or issue forms 1099-misc miscellaneous income unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure david did not file a return relating to through he delinquently filed his through and returns in petitioners delinquently filed their joint_return by notice_of_deficiency notice dated date respondent determined deficiencies additions to tax and penalties relating to through and on that same day respondent sent petitioners a second notice in which he determined a deficiency and sec_6662 penalty relating to on date the trial was held in tampa florida and on date the court issued its memorandum opinion the court filed petitioners’ motions for reasonable litigation and administrative costs on date and date the court on date filed respondent’s objections discussion pursuant to sec_7430 we may award the prevailing_party in a tax_court proceeding reasonable litigation and administrative costs to be a prevailing_party petitioners must establish that they have substantially prevailed with respect to either the amount in controversy or the most significant issues presented sec_7430 rule e petitioners however will not be treated as the prevailing_party if respondent’s position was substantially justified ie had a reasonable basis in law and fact sec_7430 see 487_us_552 respondent concedes that petitioners have substantially prevailed with respect to the amount in controversy but contends that his position was substantially justified respondent’s position on the date he issued the notices of deficiency and after filing his answers with this court is relevant in determining whether respondent was substantially justified grant v commissioner 103_f3d_948 11th cir affg tcmemo_1995_374 the fact that respondent loses an issue is not determinative of the reasonableness of his position 86_tc_962 on the date respondent issued the notices of deficiency and after filing his answers respondent maintained the position that david failed to report income he received from his parents and ms hinkle indeed david’s bank statements relating to the years in issue delineated numerous deposits that were not included in his gross_income thus respondent’s position which was based upon the information available to him at the time he took a position in the administrative and judicial proceedings was substantially justified and reasonable the fact that petitioners established at trial that the transfers from david’s parents and ms hinkle were gifts and loans to david and his family does not diminish the reasonableness of respondent’s position see wasie v commissioner supra note also that we sustained respondent’s determinations that petitioners had unreported interest_income were not entitled to certain losses were liable for self-employment_tax failed to file tax returns failed to make estimated_tax payments and failed to maintain adequate books_and_records relating to the years in issue contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing appropriate orders and decisions will be entered
